DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the
following information that the examiner has determined is reasonably necessary to the examination of
this application.
Based upon the extremely large specification of the present application and the long lineage of
continuations and continuation-in-part applications filed as parent cases of the present application, the
applicant and the assignee of this application are required under 37 CFR 1.105 to provide:
The specific location (line and page or paragraph number) of the supporting information for each of the claims and claim elements, of each of the claims (1-20) in the present application, based on the fact that the applicant is in a better position to provide this information as drafters of the present application;
The earliest effective filing date applicant is claiming for each claim (1-20);
The specific location (application number, line, and page or paragraph number) in all relevant continuation/continuation-in-part applications, wherein support for the relevant claimed subject matter in each of claims (1-20) appears (provide: all specific application numbers, where support appears and the page and line or paragraph number, where this information appears in each of the applications where this support is found). This information is necessary so the Office may determine whether or not a proper benefit claim has been established, and whether the applicant is entitled to an earlier effective filing date for the claims (claims 1-20), that is earlier than the actual filing date of the present application.
Where the claimed invention (as applied to any one of claims 1-20) is an improvement, identification of what is being improved and where support for these improvements appears in the present and previous continuation / continuation-in-part applications for which benefit claim exists to any application in the benefit chain, from which this application depends (provide: all specific application numbers, where support appears and the page and line or paragraph number, where this information appears).
Further, because applicants are in a better position to know what invention are being claimed in the various patents and applications in this application family, they are required to provide such updated information (under 37 C.F.R. 1.56) for which the Office can determine any potential double patenting issues in subsequent office actions. Applicants are required to provide this information for the entire benefit chain including any applications in the benefit chain, which depend on the present application. Once again as with the above requirements this information must be provided with citation to all relevant specific application numbers, where support appears, specifically denoting the relevant page and line or paragraph number, where the information appears.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Specification
The substitute specification filed 22 February 2022 has been entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11 and 17 are objected to because of the following informalities.  Examiner suggests the changes below:
“the tunnel” be changed to --the tunnel member-- (claim 11, lines 1-2);
“the frame” be changed to --the frame assembly-- (claim 17, lines 1-2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the rear seats" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5-7, and 9-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuoka et al. (JP 2010-083192).
In regards to claims 1-3, 5, and 6, Fukuoka et al. discloses a utility vehicle (vehicle seen in figure 1, which has utility), comprising:
(claim 1) a plurality of ground-engaging members (wheels not labeled, but seen in figures 1, 2) configured to contact a ground surface (has the ability to so perform);
a drivetrain assembly (including propeller shaft #12 and differential #17) operably coupled to the ground-engaging members (wheels; paragraphs 0021, 0044; figures 1-3);
a frame assembly (including upper, lower, front and rear frame/body members) supported by the ground-engaging members (wheels) and extending longitudinally (figures 1-5);
the frame assembly comprising a first portion (including first and second floor panel side parts #9, 10) of frame members, a second portion (including support part #45 and recessed part #56, 62 of rear side frames #7a, 7b) of frame members, and a third portion (including rear floor area #16) of frame members, wherein the second portion of frame members are vertically spaced from the first portion of frame members, and the third portion of frame members are vertically spaced from the first portion and second portion of frame members (figures 1-10);
a fuel tank (#11) supported by the frame assembly (including upper, lower, front and rear frame/body members), the fuel tank positioned to overlap a longitudinal centerline of the utility vehicle (figures 3, 7, 9) and further positioned vertically intermediate a lower extent of the first portion (#9, 10) of frame members and an upper extent of the second portion (#7a, 7b, 45, 56, 62) of frame members (figures 3-5, 9, 10);
a cargo area (any portion within the vehicle that can carry cargo) supported by the second portion (#7a, 7b, 45, 56, 62) of frame members (figures 1-10);
(claim 2) a tunnel (#8) configured to cover at least a portion of the fuel tank (#11; has the ability to so perform; paragraph 0030; figures 3, 9);
(claim 3) wherein an upper extent of the tunnel (#8) has a first vertical height and the cargo area (such as, area encompassed by rear floor area #16) has a second vertical height, and wherein the first vertical height and second vertical height are approximately equal (figure 1);
(claim 5) wherein the fuel tank (#11) is positioned longitudinally forward of the cargo area (such as, area encompassed by rear floor area #16; figures 1, 4, 5);
(claim 6) wherein the first portion (#9, 10) of frame members are configured to support at least one seating area (including rear row seats #5, 6; has the ability to so perform; figures 3-5, 9).
In regards to claims 7 and 9-12, Fukuoka et al. discloses a utility vehicle (vehicle seen in figure 1, which has utility), comprising:
(claim 7) a plurality of ground-engaging members (wheels not labeled, but seen in figures 1, 2) configured to contact a ground surface (has the ability to so perform);
a drivetrain assembly (including propeller shaft #12 and differential #17) operably coupled to the ground-engaging members (wheels; paragraphs 0021, 0044; figures 1-3);
a frame (including upper, lower, front and rear frame/body members) supported by the ground-engaging members (wheels) and extending along a longitudinal axis of the utility vehicle (figures 1-5);
a tunnel member (#8) coupled to the frame (including upper, lower, front and rear frame/body members) and extending along the longitudinal axis (figures 1, 2), the tunnel member being positioned at a first height from the ground surface (figure 1);
a cargo portion (including portion encompassed by rear floor area #16) supported by the frame (including upper, lower, front and rear frame/body members) and positioned generally rearward of the tunnel member (#8; figures 1, 2), the cargo portion having a cargo surface (surface of #16) substantially laterally aligned with the tunnel member and positioned at a second height from the ground surface (figure 1), the first height being approximately equal to the second height (figure 1);
(claim 9) a fuel tank (#11) positioned within the tunnel member (#8) and operably coupled to the drivetrain assembly (#12, 17; paragraphs 0021, 0030, 0044; figures 1-3, 9);
(claim 10) wherein the tunnel member (#8) and the cargo surface (surface of #16) are configured to support cargo extending forward from the cargo portion (including portion encompassed by rear floor area #16; has the ability to so perform; figures 1-5);
(claim 11) an operator area (including vehicle compartment #1), wherein the tunnel (#8) is positioned within the operator area and is configured to support cargo extending forward from the cargo surface (surface of #16; has the ability to so perform; figures 1-5);
(claim 12) wherein the tunnel member (#8) generally surrounds the drivetrain assembly (#12, 17; figures 3, 9) and is configured to support a passenger moving between the operator area (#1) and the cargo portion (including portion encompassed by rear floor area #16; has the ability to so perform).
In regards to claims 13-20, Fukuoka et al. discloses a utility vehicle (vehicle seen in figure 1, which has utility), comprising:
(claim 13) a plurality of ground-engaging members (wheels not labeled, but seen in figures 1, 2);
a frame assembly (including upper, lower, front and rear frame/body members) supported by the ground-engaging members (wheels) and extending along a longitudinal axis of the utility vehicle (figures 1-5);
a seating section (section including front and rear seats #3-6) supported by the frame assembly (including upper, lower, front and rear frame/body members) and including a plurality of seats (#3-6) in a side-by-side configuration (figures 1-6, 8, 9);
a drivetrain assembly (including propeller shaft #12 and differential #17) supported by the frame assembly (including upper, lower, front and rear frame/body members; figures 1-3);
a fuel tank (#11) operably coupled to the drivetrain assembly (#12, 17) and positioned intermediate the seats (#3-6; paragraphs 0021, 0044; figures 1-3, 9);
(claim 14) wherein the fuel tank (#11) is positioned along the longitudinal axis of the utility vehicle (figures 3, 7, 9);
(claim 15) wherein the plurality of seats (#3-6) includes a plurality of front seats (#3, 4) in a side-by-side configuration and a plurality of rear seats (#5, 6) positioned behind the plurality of front seats (figures 1, 2);
(claim 16) wherein at least a portion of the fuel tank (#11) is positioned intermediate the rear seats (#5, 6; figures 3, 9);
(claim 17) a tunnel member (#8) coupled to the frame (including upper, lower, front and rear frame/body members), the tunnel member extends along the longitudinal axis of the utility vehicle and generally surrounds the fuel tank (#11; figures 1-3, 9);
(claim 18) wherein the fuel tank (#11) is substantially aligned with the drivetrain assembly (#12, 17) along the longitudinal axis of the utility vehicle (figures 1-3, 9);
(claim 19) a cargo area (any portion within the vehicle that can carry cargo) positioned at a height vertically higher than a lower extent of the fuel tank (#11; figures 1-10);
(claim 20) wherein the cargo area (such as, area encompassed by rear floor area #16) is positioned at a height vertically higher than an upper extent of the fuel tank (#11; figures 1, 4).
Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuoka et al. (JP 2010-083192) in view of Ijaz et al. (US 8,056,928). Fukuoka et al. does not disclose an accessory bracket. Ijaz et al. teaches a utility vehicle (vehicle #10, which has utility) comprising a frame assembly (including frame #36, 36’ and body #46) and an accessory bracket (outwardly extending accessory brackets can be seen throughout figures 1B, 2, and 8, some of which are circled in the marked-up drawings below). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the accessory bracket as taught by Ijaz et al., to improve the utility vehicle of Fukuoka et al., for the predictable result of attaching a suspension member to the frame assembly and supporting the wheel with respect to the frame assembly (suspension member for a wheel is disclosed by Fukuoka et al. in paragraph 0021; suspension members connecting wheels to frame assembly can be seen in Ijaz et al. in figure 1B).


    PNG
    media_image1.png
    452
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    538
    media_image2.png
    Greyscale



Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuoka et al. (JP 2010-083192).  While Fukuoka et al. does not specifically disclose wherein the first and second heights are within a range from about 35 inches to about 40 inches from the ground surface, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vehicle of Fukuoka et al. to include the heights within the claimed range, since it has been held that where the general conditions of a claim are discussed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicles with fuel tanks, cargo areas, and tunnel members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614